Matter of Colon v Venettozzi (2017 NY Slip Op 04002)





Matter of Colon v Venettozzi


2017 NY Slip Op 04002


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

522821

[*1]In the Matter of ARMANDO COLON, Appellant, 
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: April 4, 2017

Before: Peters, P.J., McCarthy, Lynch, Mulvey and Aarons, JJ.


Matthew McGowan, Prisoners' Legal Services of New York, Albany, for appellant.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Hartman, J.), entered March 4, 2016 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of possessing a weapon. Supreme Court dismissed the petition, and this appeal ensued. The Attorney General has
informed this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been returned to petitioner's inmate account. In view of the foregoing, petitioner has received all the relief to which he is entitled and this appeal is now moot (see Matter of Lashway v Fischer, 112 AD3d 1172, 1172 [2013]; Matter of Rosales v Prack, 98 AD3d 766, 766 [2012]).
Peters, P.J., McCarthy, Lynch, Mulvey and Aarons, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.